FLY, C. J.
 This case is before this court on a writ of error applied for by plaintiffs in error. The judgment in the lower court was against the city of McAllen and certain officers, from the mayor down the line, being all the officers, who are all named. They are so named in the error bond and. in the petition for writ of error, but in the citation none of these officers are named, but other and different named officers are included and served. The mayor and other officers were necessary parties, and all were adversely affected by the judgment. The city could only be cited through its officers and those officers, who were associated with it in the judgment.. The officers named in the citation, and who were served, are unknown to the record, and cannot be substituted for the real parties. Brazell v. Irene Ind. School District (Tex. Civ. App.) 279 S. W. 871; Tex. Jur. vol. 3, p. 359, § 253.
The cause will not be dismissed, but, following the case cited and others, on account of service not having been made, the case is stricken from the docket of this court, and, if desired, plaintiffs in error may withdraw the record herein filed and perfect their writ of error on a proper citation properly served.